Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during an Interview with Mr. Robert Henrie on 5/5/2021.
The application has been amended as follows: 
1. In claim 15, page 3, line 8, after "N-desaminotyrosyl di-iodinated tyrosine ethyl ester," delete "tyrosol,".
2. In claim 15, page 3, line 9, after "wherein R1 is" delete "-(CH2)m,".
3. In claim 59, page 8, line 6, after "N-desaminotyrosyl di-iodinated tyrosine ethyl ester," delete "tyrosol,".
4. In claim 59, page 8, line 7, after "wherein R1 is" delete "-(CH2)m,".
5. Cancel claims 20, 21, 22, 23, 24, 25, 60.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


2) The rejection of claims 15, 16, 17, 20, 21, 22, 23, 24, 30, 59 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 9 of US Application No. 16/791,133 is herein withdrawn. 
Applicant has filed a Terminal Disclaimer.

Claims 15-18, 27, 57, 59 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(a), claims 42, 61, 62, 63 directed to combination of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In light of the Applicant's amendment filed on 04/06/2021 and amendment above, claims 15-18, 27, 42, 57, 59, 61, 62, 63 are allowed and renumbered to claims 1-11. 
The instant invention as defined by claims 15-18, 27, 42, 57, 59, 61, 62, 63 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627